European Ombudsman's activities in 2006 (debate)
The next item is the report by Luciana Sbarbati, on behalf of the Committee on Petitions, on the annual report on the European Ombudsman's activities in 2006.
We are pleased to welcome the Ombudsman this morning, and Commissioner Wallström.
Ombudsman. - Madam President, I would like to thank the honourable Members for this opportunity to address Parliament on my Annual Report for 2006. I also wish to thank the rapporteur, Ms Sbarbati, and the Committee on Petitions, for their excellent report.
My report records progress in handling complaints, promoting good administration and providing knowledge about the Ombudsman's role. I received 3 830 complaints in 2006. That means that the total number of complaints has stabilised at around the level reached following the 53% increase in 2004.
I am delighted to inform you that the proportion of complaints falling within the mandate has gone up. This suggests that citizens are beginning to have a better knowledge both of my mandate and of that of my national and regional colleagues in the European Network of Ombudsmen, which is thus commensurately strengthened to the benefit of all concerned.
The total number of inquiries dealt with in 2006 was 586. Of these, 66% concerned the Commission. Given that the Commission is the EU institution with which citizens have most reason to have material contact, it is normal that it should be the principal target of inquiries.
During 2006, 250 decisions closing inquiries were made. In 95 cases, the inquiry revealed no maladministration. Such a finding is not always negative for the complainant, who at least has the benefit of a full explanation from the institution concerned. Even when maladministration is not found, I may identify opportunities to improve the quality of administration provided by the institutions. If so, I point them out in a further remark.
Many of my inquiries result in a win-win outcome that satisfies both the complainant and the institution complained against. During 2006, 64 cases were settled by the institution concerned to the satisfaction of the complainant.
Whenever I find maladministration, I try to achieve a friendly solution, if possible. Three friendly solutions were achieved in 2006 and a further 27 proposals for such a solution were under consideration by the institution concerned at the end of the year.
When a friendly solution is not possible, I close the case with a critical remark, or make a draft recommendation. A critical remark is appropriate if it is no longer possible for the institution concerned to eliminate the instance of maladministration. I wish to emphasise that the criticism is intended to be constructive, so as to help avoid similar maladministration in the future. In 2006, I closed 41 inquiries in this way.
To better monitor the impact of my criticism and advice, I have this year launched a study of the follow-up to all critical remarks made in 2006, as well as to the 38 cases involving a further remark made during the same year. The results of these studies should provide further encouragement to the institutions concerned to improve their practices and develop a culture of service to citizens.
In cases where it is still possible to eliminate the instance of maladministration, I normally make a draft recommendation to the institution, which must respond with a detailed opinion. During 2006, 13 draft recommendations were made.
If an institution fails to respond satisfactorily to a draft recommendation, I may send a special report to the European Parliament. Two special reports were made in 2006. The first concerned the Council's responsibility for the choice of languages used in its Presidency websites. The second called on the Commission to deal properly with an infringement complaint concerning sports betting services. I am pleased to report that the Commission reacted promptly and positively to that report.
A new feature of the Annual Report which I wish to highlight, with an eye to supporting and encouraging good administration, concerns what I call 'star cases' of good practice by institutions, revealed through my inquiries.
I would now like to mention some other activities that I have undertaken during 2006 with a view to ensuring the best possible service to citizens.
Firstly, I signed a memorandum of understanding with the European Data Protection Supervisor (EDPS). Our agreement aims to ensure the consistent treatment of complaints that raise issues of data protection and to avoid unnecessary duplication.
The agreement allows me to benefit from the expertise of the EDPS by consulting him in cases where the text of the Data Protection Regulation and existing case-law leave room for divergent views. This has already proved to be a useful mechanism for me when dealing with cases in which it is necessary to reconcile the legal right of access to documents with the right to privacy.
I also signed an agreement with the Spanish Government to enable citizens to complain to the European Ombudsman in any of the co-official languages in Spain. I thus aligned my practice with the conclusions reached in June 2005 by the Council, which provide for the use of those languages to facilitate Spanish citizens' communication with the EU institutions.
Honourable Members, I am grateful for the support for the work of the European Ombudsman expressed in Ms Sbarbati's report, and I would like to inform Parliament that, as requested in her report, I am already engaged in preparing the ground for a memorandum of understanding with the European Investment Bank.
Given that the implementation of EU law is largely the responsibility of Member States' administrations, I will continue to develop cooperation through the European network of ombudsmen. I am happy to inform you that the sixth meeting of the network took place last week in this very building. At the conclusion of that successful meeting, we adopted by consensus a statement that aims to make the EU dimension of the work of national and regional ombudsmen better known, and to clarify the service they provide to people who complain about matters that fall within the scope of EU law.
The voluntary cooperation among ombudsmen that is now crystallised in the statement can, I believe, make an important and growing contribution to the European Union's ability to deliver concrete results, by ensuring that citizens can enjoy their rights as an everyday reality and that problems are solved in ways that are close to the citizen.
The European Ombudsman was established to help bring the Union closer to citizens and to give the EU administration a 'human face'. A fundamental aspect of our institution is that the Ombudsman is an individual who communicates personally with citizens, who reviews their cases, and who seeks to resolve their problems and complaints.
Each one of these 'microcommunications' constitutes an opportunity to build trust between citizens and the institutions. In pursuit of this goal, I will continue to promote a constructive dialogue with the institutions and to draw their attention to problems so that they can improve their performance.
The way in which a public administration reacts to complaints is a key measure of how citizen-focused it is. While progress has been made in many areas, the year 2006 regrettably saw a rise in the proportion of cases which I had to close with a critical remark.
That should be cause for concern for anyone who wants better relations between the EU and its citizens. Complaints offer an opportunity to put things right and to demonstrate that the institution concerned is serious about respecting the citizens' fundamental right to good administration.
I am not sure that citizens can easily reconcile the statements often made by institutions concerning their desire to get 'closer to the citizen', and for 'more openness', with the fact that the very same institutions frequently fail to take up the opportunities offered by the Ombudsman to improve relations and increase transparency. I am positively encouraged, however, by a number of indications that, during the present year, 2007, there is a much greater willingness to take up the opportunities offered by my inquiries to resolve complaints.
Such cooperation is essential, because the Ombudsman cannot succeed alone. Ensuring a top-class administration is a task that must be tackled in tandem with the EU institutions. Delivering on promises, providing proper redress mechanisms, learning from mistakes, working openly and allowing for public scrutiny - these are the all-important 'means' towards building trust.
Equally, the European Ombudsman must work concertedly and systematically with national and regional colleagues to ensure that citizens' rights are fully respected throughout the Union. Finally, the Ombudsman must continue to reach out to citizens so that they can become aware of his services.
With Parliament's support and guidance, I will continue to endeavour to build on existing achievements with a view to truly fulfilling my institutional mandate of bringing the Union closer to citizens and giving the EU administration a 'human face'.
rapporteur. - (IT) Madam President, ladies and gentlemen, I should like first to thank the Ombudsman for his excellent work as is borne out by this particular report. I should also like to thank the Legal Services of the Commission and all my parliamentary colleagues on the committee, especially the shadow rapporteur and Mr Mavrommatis, for their cooperation.
The culture of service to the citizen, which is primarily designed to ensure high-quality, transparent, approachable, swift and cooperative public administration, has been encouraged and strengthened at Community level by the combined efforts of the Committee on Petitions and the Ombudsman, and its first emergence can be traced back to the resolution of 6 September 2001, the date on which the European Parliament adopted the code of good administrative conduct proposed by the European Ombudsman.
Moreover, the Treaty of Maastricht produced a qualitative leap in European citizenship by offering all citizens the possibility of submitting petitions to a parliamentary body, which remains the sole arbitrator, or applying to a more specialised body which, while operating on an extrajudicial basis, follows a procedure which does not rule out parliamentary intervention in the event of the Community institution responsible for the instance of maladministration proving reluctant to cooperate.
I shall not talk about the statistics, as the Ombudsman has already talked about them and they are set out in the report. Cases of maladministration currently relate to lack of transparency, refusal of information, abuse of power, legal error and failure to ensure fulfilment of Treaty obligations, in particular by the Commission.
The Ombudsman's decisions are not legally binding, but the safeguards that his work offers help to strengthen his powers of persuasion. He enjoys the active support of the Committee on Petitions, whose meetings he attended on four occasions in 2006, and cooperates with the network of European Ombudsmen, which should be improved and extended. Italy, for instance, does not as yet have a national Ombudsman.
It should be nevertheless be stressed that decisions with final effect should be reciprocally notified in real time in order to avoid conflicts of competence between the activities of the Ombudsman and those of the Committee on Petitions.
The report divides the decisions taken on completed inquiries in 2006 into various categories: lack of openness on the part of Community institutions and bodies (25% of inquiries), the role of the Commission as the guarantor of the Treaty in relation to procedures under Article 226, the management of contracts, remuneration and grants, and the recruitment and management of the staff of the Community institutions.
Procedures often end at the stage of critical remarks, which are a means of attempting to prevent the recurrence of cases of maladministration in future, in cases where it would be pointless to issue a recommendation. Various examples have been given by the Ombudsman, and can be read at leisure in the report.
In that respect, the Committee on Petitions invites the Ombudsman to carry out a detailed study of the practical impact of critical remarks made during inquiries in 2006. The fact that institutions have a code of good administrative conduct is often not enough to guarantee the creation of a genuine culture of service.
The report also shows that there are still some grey areas in relation to the Commission making wrong use of its discretionary powers by failing to take prompt action before legal proceedings were begun, using political considerations as a pretext. With regard to contracts and staff management, some of the investigations launched by the Ombudsman on his own initiative show how his powers provide an effective means of goading the administrative authorities into self-regulation, a sound principle that needs to be put to increasing use.
In the view of the Committee on Petitions, however, the lack of synchronicity in timing and views with regard to the handling of the same case by the Ombudsman and Parliament needs to be avoided through ongoing and constructive dialogue.
The Committee on Petitions has also issued a special invitation to the Ombudsman to investigate the systems used by EPSO, again with a view to protecting the rights of candidates, especially young candidates, in the European Parliament's competition procedures, and to investigate alleged discrimination reported at the European School in Brussels.
In this year's report, Madam President, the focus is on the Ombudsman's role as a key actor in the Union's democratic life. He is a vital intermediary for citizens in their dealings with public authorities. His effective activities highlight the distinction between good and bad administration, offering guidance on recognising mistakes, and seeking satisfactory solutions for complainants, likely to transform bad conduct into good.
To this end, it would be valuable if the Ombudsman were to draw up a list of best administrative practices, including not just exemplary cases, but less creditable ones as well. One of the cardinal principles that always has to be stressed is the democratic equality of all Europe's citizens, without any distinction or discrimination on the grounds of nationality or language; something on which the Ombudsman can rely in his continuing efforts to scrutinise and protect linguistic equality.
The Committee on Petitions is in favour of speeding up procedures to ensure that the Ombudsman's annual report is considered more quickly, and it is also in favour of amending the Statute, provided that the amendments simply involve a qualitative expansion of the Ombudsman's powers, without affecting the nature of his competences or the non-binding effect of all his decisions.
Vice-President of the Commission. - Madam President, the Commission should 'take a leading role in promoting a service culture'. When the Ombudsman said this in the introduction to his Annual Report, I could not agree more. The European Union needs to be closer to its citizens, to explain better, to listen better and to deliver good policies. To have a top-quality public administration is a necessary condition for that. To have a well-equipped watchdog to monitor our progress is equally important to our common success. The Ombudsman acts as an external control mechanism for sound and accountable administration on the part of the European Union institutions and bodies.
I therefore very much welcome the Ombudsman's Annual Report for 2006, and I want to stress that the relations between the Commission and the Ombudsman are very positive. For example, the number of open enquiries addressed to the Commission decreased by 20% in 2006 in relation to 2005 and 2004, and we more frequently acknowledge our mistakes and apologise. We seek satisfactory solutions for complainants, just as we follow up the critical remarks and the draft recommendations of the Ombudsman.
I also welcome Ms Sbarbati's very important report and the constructive proposals in it. Just as I agree with the Ombudsman's call for a service culture, I agree with Ms Sbarbati's call for the necessary budgetary and human resources. We are judged by our deeds and not by our words, so we need to really ensure that citizens receive prompt and substantive responses, as Ms Sbarbati says in her report.
Let me briefly comment on a few particular points in the report. First, the Commission welcomes the Ombudsman's initiative to draw up a list of 'star' cases exemplifying best practices. We also welcome this initiative to prepare a study on the follow-up given by the Commission and other institutions and bodies to the critical comments and further remarks of the Ombudsman. I hope this can contribute to improving practices to the benefit of citizens.
Secondly, regarding the alleged overlaps between the activities and powers of the Committee on Petitions and those of the Ombudsman, the Commission reiterates its willingness to work with those two bodies within the framework of their respective remit, and the definition of that remit does not fall within the Commission's competence.
Thirdly, Parliament has requested the Commission make proper use of its discretionary powers under Article 226 relating to infringement procedures. Of course, we should avoid delays or failure to take action, and that is why the Commission recently adopted a communication on the implementation of Community law, and we laid down more targeted preventive measures, improved information provision and problem solving. In short, this was the Commission's new commitment: to seek a more efficient management of infringement cases and increased transparency.
Concerning Regulation (EC) No 1049/2001 on public access to documents, as you know, the review of this Regulation is under way, and the Ombudsman's contribution to the consultation has been very much welcomed. Only a few weeks ago we had a meeting with the Interinstitutional Committee on public access to documents which was chaired by Vice-President Wallis, and I want to thank her for taking this matter about public access to documents forward in a very constructive way.
My penultimate point concerns the Ombudsman's Statute. It is being dealt with in a separate context but, as it is mentioned in the report, I just want to assure you that the Commission closely monitors the developments, and that contacts are under way between the Commission and the Ombudsman at different hierarchical levels. I want this issue to progress in a spirit of close cooperation between the Council, Parliament and the Commission.
Lastly, concerning the Ombudsman's communication strategy and the European network of Ombudsmen, we need to share experiences and administrative practices. We need to raise public awareness and to bring citizens closer to the EU. The Ombudsman has a very important stake in this, and so does the European Parliament and the Committee on Petitions. This is important to me and the whole Commission, and you can be sure that we will do our absolute best to cooperate and find good, forward-looking solutions.
on behalf of the PPE-DE Group. - (EL) Madam President, ladies and gentlemen, let me first of all thank and congratulate Mrs Sbarbati, the rapporteur on the annual report on the European Ombudsman's activities in 2006. I would also like to thank the secretariat of our committee for its assistance in drawing up Mrs Sbarbati's report, and also the European Ombudsman, Mr Diamandouros, for promptly submitting his annual report for 2006 and for his subsequent cooperation with the Committee on Petitions.
The Ombudsman is an independent institution and a control mechanism for the administration of the EU. However, despite all the action taken by Mr Diamandouros to inform the public, confusion still reigns over the European Ombudsman's areas of jurisdiction. We must therefore continue to try and inform the public, with appropriate financial support from the EU. For this reason we, the Group of the European People's Party (Christian Democrats) and European Democrats, have again tabled a relevant amendment, which calls for ever greater participation by the media in publicising the work of the European Ombudsman.
As shadow rapporteur, I have tried to contribute to the report on the European Ombudsman's activities, with amendments that I have tabled and supported. It was essentially through the adoption of these amendments that we saw progress in the following areas of the European Ombudsman's activity:
Firstly, the European Ombudsman was called upon to continue with his investigation of third-pillar issues.
Secondly, reports concerning the European Ombudsman must be translated promptly into all official EU languages, particularly in the case of the European Ombudsman's annual report.
Thirdly, the European Ombudsman must maintain good relations with the members of the Committee on Petitions and cooperate with them in order to achieve the desired results.
Lastly, the European Network of Ombudsmen is called upon to expand and include within its membership specialised ombudsmen such as those dealing with minors' rights, family problems, the protection of personal data and prisoners' or patients' rights.
on behalf of the PSE Group. - Madam President, I would like to start by thanking Mr Diamandouros and Ms Wallström for their presentations and Ms Sbarbati for her excellent report.
The Lisbon Treaty just agreed opens the door to the European Union's exit from a long-standing phase whereby its ability to function effectively on behalf of its citizens has been held back. We have a long-needed institutional system that works more effectively, but it also opens the door to so much more.
I welcome the solemn proclamation of the Charter of the Presidents of the Institutions that will be made on 12 December. The inclusion of the Charter of Fundamental Rights as part of the legal order in the European Union will allow for the Union to begin to work on more effective, transparent and democratic foundations. European citizens expect, and will continue to expect, that the Union's institutions will act in accordance with its basic principles: with the Charter, and with efficiency, effectiveness and openness.
The European Ombudsman is one vital part of the democratic structure and functioning of the Union. The largest proportion of the Ombudsman's enquiries concern lack of transparency. This is an area of our activities that we must improve if we are to become more credible in the eyes of the citizens. I am delighted with the work of the Ombudsman, as explained in his annual report and in his speech. He took a number of important decisions during 2006, including, not least, on the choice of the languages used in the websites of the European Presidencies of the Council, on inaccurate and misleading information contained in leaflets, posters and video presentations on air passenger rights produced by the Commission, and on access to the audit report of the European Investment Bank.
It is important that we support the work of the Ombudsman, as well as the work of the Committee on Petitions, as it is through handling complaints and petitions on EU matters from citizens that we can find out what is not working well at European level and take corrective measures. Cases being brought to the Ombudsman and the Committee on Petitions are of increasing complexity and therefore require a greater investment of resources by the institutions, in order that the citizens' concerns are properly addressed.
In this context I would like to remind Members of Paragraph 2 of Ms Sbarbati's report: 'Calls for all European institutions and bodies to be given the necessary budgetary and human resources to ensure that citizens receive prompt and substantive responses to their enquiries, complaints and petitions'. There will be no better way of putting the Charter of Fundamental Rights into practice than taking this on board, and I call on all the institutions and bodies to give priority to the interests of the citizens in this respect.
on behalf of the ALDE Group. - (FI) Madam President, Vice-President of the Commission Margot Wallström, Ombudsman Nikiforos Diamandouros, ladies and gentlemen, to start with I wish to thank the rapporteur for her excellent work.
Over the years the role of the European Ombudsman has become ever more important for the citizens of the European Union. Once the Charter of Fundamental Rights of the European Union enters into force, that role will become even more important. This means that in the future we have to be even more careful to ensure that the Ombudsman has sufficient resources and that the code of practice under which he operates is relevant to the current climate.
Commissioner Margot Wallström stressed the need for transparency. I would hope that now that the code of practice under which the European Ombudsman operates is changing, the Commissioner's words, increased transparency and promoting the idea that the necessary information is available from the Commission, will come true, because only deeds matter, not words.
The Ombudsman's annual report and its summarised version are a splendid example of how our work should be presented to the public. The report is clear, succinct and to the point. Transparency is the key to European democracy and its principal construction material.
Under Article 41 of the Charter of Fundamental Rights, every person has the right to have his or her affairs handled impartially, fairly and within a reasonable time by the institutions and bodies of the Union. That is saying a lot, and it places an obligation on all the European Union institutions and obviously on the Ombudsman's office too. Consequently, I would like to stress the importance of ensuring there are adequate resources of the relevant kind in place, so that people do not have to wait years and years for decisions on matters that affect them, because waiting for decisions is a tiresome business.
Finally, I would like to thank the Ombudsman for the work he does, and I wish him every success in this very challenging role. It is not always appreciated sufficiently, as fundamental rights are implemented more successfully among the elite than among ordinary people.
on behalf of the UEN Group. - (PL) Madam President, I would like to thank Mrs Sbarbati for her work and to express my appreciation for the achievements of the European Ombudsman, Professor Nikiforos Diamandouros. I am expressing the views of the Union for Europe of the Nations Group as well as those of Mr Marcin Libicki, the Chairman of the Committee on Petitions, who was unable to attend today's sitting and asked me to speak on his behalf.
Hominum causa omne ius constitutum sit - every law should be applied from the point of view of human beings. This Roman principle can be seen in the work of the Ombudsman, who, working within his area of competence, tries to comply with the fundamental principle that everyone has the right to have their case heard in an impartial and just manner by EU bodies and institutions.
It can be seen from an analysis of the report that only about 25% of the complaints submitted fall within the scope of competence of the Ombudsman. Is it that our citizens do not know the law? Perhaps, to some extent, this is the case. However, I think that it is something different, that they treat the institution of the ombudsman as a last resort, when they are unable to find appropriate help in their own countries. The scope and quantity of applications submitted to the Committee on Petitions would indicate something similar. If the feeling that one is being treated in an unjust, sluggish, incompetent or bureaucratic way continues to grow, the European Code of Good Administrative Behaviour will just become a collection of aspirations, and not everyday practice.
Professor, may you, as the Ombudsman, be an effective guardian of the interests of the Community's citizens, and may Parliament, the Council and the Commission, as well as national parliaments and national ombudsmen, assist you in this work.
on behalf of the Verts/ALE Group. - (DA) Madam President, I am not going to repeat all of the good things that have been said, apart from to thank both our Ombudsman and Commissioner Wallström. In addition, I would like to say something that must be underlined. I am a relatively new member of the Committee on Citizens' Complaints, as it would be better to call it. I have, to my consternation, discovered through being out in society that it is virtually only active citizens who are monitoring whether EU legislation is being respected in many places. The institutions are not doing this, and neither are the Member States. Therefore, if citizens do not do it, the whole thing will fall apart. Therefore, citizens are not only the victims of individual cases; they are indeed also active fellow players who are working to ensure that the EU's extremely transparent system is both understandable and close to citizens.
We should also be clear that it is a perpetual battle even if we equip our instruments, i.e. the Ombudsman and the Committee on Citizens' Complaints, with the correct tools. An attack is currently taking place on the Swedish system of openness and access to documents. We must not believe that this is a battle that we can win once and for all. We must persist and continue to persist and we will not win the battle at any point. We will win it only if we continue to have very strong tools.
Let me stress that I am very pleased with Mrs Sbarbati's report. However, I would like to highlight the amendments that we have fortunately been able to incorporate into the report thanks to considerable support. Firstly, it is now possible for Parliament to take the Ombudsman's cases to court if the institutions do not respect the Ombudsman. It is absolutely crucial that this can be done in reality and is not simply something that we can boast about around the world. We have the institution of the Ombudsman, we have a Committee on Citizens' Complaints, and yet this does not mean anything other than words and yet more words. This matter is therefore of enormous significance.
The second aspect concerns the European Investment Bank. On many occasions the bank has not been as 'nice' as it should be. On many occasions it has acted as if it were assisting the major industries, and it is absolutely crucial that the citizens who should benefit from the bank's activities in countries outside Europe have the opportunity to bring matters before the Ombudsman. It is really quite shocking that they are refused on the grounds that they are not EU citizens and are not able to have their say. They have been treated in a patronising and arrogant way, and I am therefore also very glad that it has now been highlighted in this report that these citizens will naturally have access to appeal to the Ombudsman.
Finally, let me say that it is important to emphasise that the Ombudsman also has competence within intergovernmental areas under the third pillar. Overall, we are taking a big step forward with this report, and I very much hope that the bodies of both the Commission and Parliament will take it seriously.
on behalf of the GUE/NGL Group. - (EL) Madam President, today's discussion and the excellent work carried out by the European Ombudsman, Mr Diamandouros, over the past four and a half years, as well as Mrs Sbarbati's excellent report, all provide an opportunity for the European Parliament and the Commission to take stock of how the public views the institutions of the EU.
A large section of the public is calling for greater transparency and exemplary administration, which are too little in evidence.
I note some worrying signs in Mr Diamandouros's report. Fewer cases have been resolved by friendly settlement. There has been a decline in the number of cases where the Commission (I see that the Vice-President is not listening) has complied with the recommendations of the European Ombusdman.
Congratulating the European Ombudsman, Madam President, is not enough; we must listen to his recommendations. Mr Diamandouros is quite rightly requesting an extension of his powers to cover third-pillar issues, thus providing for greater transparency and control. He is asking for a change to the European Ombudsman's Statute so that his work can become more effective.
I believe he has the support of the European Parliament, but he must also have that of the Commission, and not just in word, but also in deed.
on behalf of the ITS Group. - (IT) Madam President, ladies and gentlemen, we read in Mrs Sbarbati's report that, according to the 2006 statistics, over 90% of the 3 800 or so complaints come from individual citizens, which is a very interesting fact. Mrs Sbarbati also tells us that the majority of complaints come from the larger Member States, with larger populations, but goes on to say that the figure changes if the ratio between population and number of complaints is considered, when Luxembourg and the new accession countries Malta, Cyprus and Slovenia take the lead with the largest number of complaints. This reflects, in my view, the fact that issues of a European nature and of European competence and legislation are the main concerns of the Ombudsman's day-to-day work.
In my opinion, it is interesting to note, however, that it would be more useful to have functioning Ombudsmen in those countries and in particular in Italy than to have a European Ombudsman. I think I remember reading that in the 95% of cases examined, the majority do not fall within the mandate of the European Ombudsman, as the complaints are not made against a Community institution or body.
Cases of maladministration relate to lack of transparency, unfairness, abuse of power, legal error and so on. There are no data on administrative inefficiency and injustice in my country, and I am sure that if such data existed and were brought to the attention of the European Ombudsman, Italy would be well in the lead, especially the left-wing administrations of my country.
It is not surprising that the wrong use of the discretionary powers of the Commission is well in the lead in the ranking, and I would therefore exhort the European Ombudsman to scrutinise relations between citizens, the Council, the Commission and Parliament more thoroughly.
I also agree that the Ombudsman's scope of investigation should be extended to cover the protection of minors, family problems, the protection of personal data and prisoners' rights, and for that reason I support the Mavrommatis amendment. However, I do not support, Mrs Sbarbati and Mr Mavrommatis, the exhortation to conduct inquiries under the so-called third pillar. That is wrong, and I do not agree. I would, however, congratulate Mrs Sbarbati on her productive work with the European Ombudsman.
Madam President, I would like to congratulate the rapporteur and, through her, my colleague, Mr Mavrommatis, but, of course, especially the Ombudsman himself on another successful year.
Three hundred or so complaints a month is a huge workload and equates both to rising interest in the system but also to rising concern at aspects of EU maladministration. Whilst many cases are dealt with by cooperation, the Ombudsman refers to the increase in critical comment that he is forced to make. This must improve, or Parliament will have to find ways of compelling the Commission to be helpful and responsive and, equally, to act upon the conclusions produced by the Ombudsman.
He makes telling comments. I want to pick out one: 'I am not sure that the citizen can easily reconcile the statements often made by the institutions that they want to get "closer to the citizen” with the fact that the very same institutions frequently fail to take up the opportunities offered by the Ombudsman to improve relations.' The services of the Ombudsman should, and do, work hand in hand with the Committee on Petitions, but the Commission must develop a culture of service rather than the avoidance of problems, and Ministers and permanent representatives must understand the vital importance of responding positively to grievances from constituents and citizens, voiced either through the Ombudsman or the Petitions Committee.
Finally, may I make a brief reference to an outstanding special report by the Ombudsman, namely that relating to a complaint against OLAF. As the Petitions Committee rapporteur for this issue, I give notice now that, the judicial process having been completed on this case, I will not allow the issue of the special report to be swept under the carpet. It will be reconsidered as soon as is practically possible.
May I conclude with thanks, again, not only to you, Madam President, for delighting us with your presence, but also to the Ombudsman and the Commissioner for being here as well.
(EL) Madam President, it seems we have really begun to understand how important it is that European citizens should feel close to the Union through democratic and especially transparent institutions.
The European Ombudsman is the institution par excellence for receiving citizens' complaints. It is also the one most obviously able to make citizens feel that the Union is dealing with and responding to their problems. It shows that progress is being made in acknowledging and correcting administrative errors.
I should like to congratulate the rapporteur on the thinking behind her report. She correctly brings out the Ombudsman's key role in the EU's democratic character.
However, I am worried that although there have been fewer instances of maladministration, the Ombudsman's critical remarks, in those cases where a friendly settlement was reached, did not meet with a satisfactory rate of acceptance by the institutional bodies.
The rapporteur is right, then, to remind us of Parliament's right of recourse to the Court, although, of course, one would prefer not to use this right. However, all of us here today should understand that we ourselves are the institutions - and the corollary of this is that the reliability of the institutions depends on our own attitude.
I also agree entirely with the rapporteur's view of a balanced but at the same time energetic way of performing one's duties.
The Ombudsman is not, cannot and should not simply be a display of democracy for the EU. We must acknowledge this, make it our joint decision, and above all, we must assume our responsibilities. In other words, we must be bold in our decisions, but above all more transparent in what is essentially our concern.
Madam President, the most important aspect of the existence of the EU and its institutions is to uphold the fundamental principles of justice, democracy and respect for human rights, especially with reference to the citizens of Europe. Our Union would have no raison d'être or functional purpose if it did not have as its main objective to offer a fair, comprehensive and efficient service to the people of Europe.
The European citizen was, is, and always will be, the centre of our efforts as a functioning Union. It is mainly for this reason that the activities of the Ombudsman are of such paramount importance. This is because the Ombudsman is the friend and guardian of the European citizen and is the facility through which Community institutions and bodies can be held to account over whether they have served the citizen properly and whether they are guilty of maladministration or bad practice.
We welcome the 2006 Annual Report from Mr Diamandouros and congratulate and thank him for the very good work he and his staff have performed in upholding the rights of European citizens. At the same time, we congratulate the rapporteur, Ms Sbarbati, on her excellent report, which contains many important points and suggestions. I find most interesting, for example, the suggestion made in paragraph 12, which in effect encourages the Ombudsman to draw up and publish annually a list of shame and a roll of honour for the EU's administrative services.
May I point out that the proper functioning of the Ombudsman may inevitably, in rare instances, lead him to be disliked by certain services. In such cases, the Ombudsman deserves - and must be reassured of - our full support.
Lastly, may I commend the active support and cooperation the Committee on Petitions has shown the Ombudsman in the performance of his duties. The work of both those entities is very often interlinked, and their smooth cooperation is to be much appreciated and praised.
(PL) Madam President, I represent Poland, a country that is in fifth position, statistically, as regards the number of complaints submitted to the European Ombudsman. Every 16th complaint submitted to the Ombudsman comes from my country. Every 20th complaint, almost, is written in Polish. Obviously I am speaking of absolute numbers, because, per inhabitant, the citizens of Luxembourg, Malta and Cyprus are much more active in submitting complaints than my own countrymen.
It is worth emphasising that last year the European Ombudsman received fewer complaints than in 2005. Just over 200 complaints came from companies and associations, and 18 times more than that came from individuals.
It could be said that the functioning of the European Ombudsman provides the best indicator of computer use in the European Union. Twelve out of 20 complaints are submitted electronically.
On the minus side, an indicator of the lack of knowledge of EU citizens is the fact that almost four out of five complaints do not fall within the scope of responsibilities of the European Ombudsman. This shows that this institution is treated as a receptacle for all maladies, even those that do not relate to EU institutions, which, by definition, is what the European Ombudsman is supposed to monitor. Clearly Europeans feel that the European Ombudsman has the right to crack the whip over everyone.
In conclusion, I would like to express satisfaction that only 8% of the investigations instigated by the Ombudsman related to the European Parliament, while almost 66% related to the European Commission.
(SV) Thank you Madam President. The Ombudsman's criticism regarding a lack of transparency is necessary and badly needed criticism. I also welcome Parliament's proposal that the Ombudsman should carry out a study of the practical impact of critical remarks that were made, inter alia, in relation to the Commission. Certainly, Parliament is often touchingly united in criticising other institutions, but there is actually good reason for Parliament also to be self-critical. The Ombudsman has recently asked Parliament to disclose information on payments received by MEPs for travel and for employing staff, but Parliament has refused to disclose the information, taking the view that it is a breach of data protection. I believe that this is merely putting up a smokescreen, and I have the support of the European Data Protection Supervisor when I say this. Payments to staff are obviously public documents. It is time for Parliament to come clean on payments. Only those who employ staff on slave-type contracts and other strange contracts have something to fear from more transparency. It surely cannot be the case that any Members here are afraid of not being re-elected in 2009 if it emerges in the media how employees are treated in certain cases, I say in certain cases. Thank you.
(EL) Madam President, I should, of course, like to mention that we are examining the 10th report by the Ombudsman, who in 2006 received 3 889 letters or e-mails of complaint, 3 619 of which were sent by individual members of the public.
Of the 3 889 complaints, 3 051 were outside the mandate. In other words, there were, in a single year, a total of 838 complaints within the mandate. I therefore think that the Ombudsman's department is large enough in terms of staff and resources to handle 838 complaints, which, of course, mainly concern matters of maladministration by the Commission and the European Personnel Selection Office, and to a lesser degree the European Parliament and the Council.
It is of course commendable that the Ombudsman publishes a list of best administrative practices. I do not know, however, whether his department allows citizens to make complaints about the operation of his own department. I regret that the report by the Committee on Petitions refers us only to the European Personnel Selection Office, and not to the European Ombudsman, who until now has not carried out an ex officio scrutiny of his department.
We are therefore requesting not a change in the Ombudsman's Statute, but rather a strengthening of the rights that we already accord him. This should allow him to show due respect for citizens, be very active in the correct administration of European institutions, and respect the personal data of citizens, Members of the European Parliament, and employees who are required to maintain secrecy. The European Court of Justice should operate independently, without the Ombudsman's intervention, and there should be respect for the effective international agencies that operate independently to protect fundamental rights.
Our support for the European Ombudsman is not without limits.
Madam President, I wish to begin by thanking the Ombudsman, Mr Diamandouros, and Ms Sbarbati for their excellent work on the Ombudsman's report. It is important that this debate is taking place at a prime time in Parliament's plenary working day, at a time when it can have a high public profile.
The service that the Ombudsman provides is extremely important for the citizen: it enhances the positive connection between Europe's institutions and the citizen and enriches the legitimacy of the work we do in the institutions, whether it is in Parliament, the Commission or the Council.
The service continues to evolve and that is pointed up quite well in Ms Sbarbati's report, where she makes various suggestions, and the Ombudsman himself makes various suggestions, as to how it could continue to improve. Certainly, the idea of broadening relations with mediators who deal with issues regarding minors and children is an important development.
At the same time, there is resistance in the system: resistance to transparency, resistance to a common code of administrative practice for all the institutions and resistance, as well, to updating the mandate of the Ombudsman. I believe the European Parliament should take a more active role, for instance, in dealing with the transparency issue, and I support the Ombudsman's call for Parliament to be more transparent in the publication of allowances paid to Members.
(PL) Madam President, the activities of the European Ombudsman give EU citizens the feeling that they have some protection against inappropriate actions taken by EU institutions. The material presented raises some issues. The first of these is that the largest number of complaints submitted to the Ombudsman relates to the European Commission, the European Personnel Selection Office and the European Parliament. The failure of European institutions, with the exception of the Ombudsman, to implement the European Code of Good Administrative Behaviour in accordance with the 2001 Resolution of the European Parliament may be a contributory factor. The second issue is that 78.5% of the matters submitted to the Ombudsman fall outside his competence, and 93.7% of these complaints do not relate to EU bodies or institutions. This would indicate that our citizens do not have sufficient information about the work of the Ombudsman or that, for various reasons, they are unable to get important issues dealt with in their own countries. This matter needs to be investigated. The third issue is that the Ombudsman should have the powers that are necessary quickly to remove bad administrative practices that give rise to complaints.
I would like to thank the rapporteur for an excellent report.
Madam President, I would like to welcome our visitors, the citizens, to this debate. I hope that they understand what the Ombudsman is about, following his very detailed presentation of twelve months' work in a very short space of time.
It is a pity that the Ombudsman receives so many cases that it is not within his competence to resolve, but I understand that these are redirected to the appropriate places. It is important to say that to people listening to this debate. Those cases do not fall by the wayside, but are sent in the right direction. That you are dealing with a certain number of cases and bringing about a resolution is positive, but we need to do a bit more work to educate people about what you do and how you do it, in order to bring even more cases to your desk. That would do no harm, because I am sure the small number you deal with does not truly reflect the problems of maladministration.
Turning to the Commission, I quite like the idea of a culture of service, but I am not sure that the Commission uses the carrot and stick approach internally to make sure that there is indeed a culture of service. This is something that should be done through legislation. Are there penalties for divisions or individuals involved in maladministration when it comes to citizens? Perhaps that is something we could have a closer look at.
I like the idea of putting forward the star performers and the worst performers so that we can have that comparison, but at the end of the day what people want is results and positive outcomes. I keep saying to people in Ireland that the Committee on Petitions does not have huge power, but that through the work we do we can act as a pressure point for action. I wish we had more power, but at least we can use that little bit of pressure to bring about results for citizens. They are not interested in the process. They just want positive outcomes.
Mr Diamandouros, I wish you well in your activities this year and hope you continue in the same way as in the past. I will certainly work in Ireland to make sure that we know a lot more about you in the future.
(ES) Madam President, I would like first to thank Mr Diamandouros for his report and to acknowledge the enormous amount of work being done by Commissioner Wallström, and to congratulate Mrs Sbarbati on her pertinent report which will act as our guide to assessing the improvements we anticipate for 2007 and 2008.
We welcome the content of the current report, which shows that the task of the European Ombudsman has become established and has bedded in; it also shows increased contact with authorities and with citizens.
Personally, I particularly welcome the agreement with the current Government of Spain on the use of co-official languages - Basque, Catalan and Gallego, as this will bring the citizens of Spain closer to their rights without diminishing the functionality of Spanish, which will prove very useful in future contacts with third country nationals.
There are, however, other aspects noted by Mr Diamandouros himself, which are a source of concern: more than 75% of complaints are not about European competences but national or regional competences. We therefore take the view that it is a matter of great urgency to strengthen the communication strategy of the European Network of Ombudsmen so that this can be put right.
Another problem highlighted is the fall in instances of maladministration concluded by friendly agreement or consensus. We supporters of the Ombudsman urge him to improve his know-how and recover his effectiveness in this route. Persuasion is better than force.
Finally I shall only add that it would be ironic if the legitimate ambition of the current Ombudsman to apply the Code of Administrative Conduct led him to be more diligent outside his home than within it.
(MT) Thank you, Madam President. The office of Ombudsman is today well established and I would like to congratulate it on its good work. We now need to look ahead to ensure that the tools that citizens have at their disposal for seeking redress are clear, known to all and function more efficiently. At present there is too much confusion regarding where citizens should go when they want to make a complaint. Some appeal to the Committee on Petitions, some to the Commission, some to the Ombudsman, and some appeal to everyone, which results in a great deal of confusion, duplicated work and unnecessary expenses that could all be avoided. There is therefore a need, as Commissioner Wallström rightly said, for better coordination between the institutions that hear and make decisions on complaints. For example, there should be a clear commitment regarding the time within which these agencies must reply to citizens once they receive their complaints, and also a commitment regarding the maximum length of time they can take to give a definitive reply. We still hear all too often about complaints that were lodged years before and are still pending. As my colleague Ms McGuinness has stated, when a complaint is sent to the wrong agency, that agency should not send a negative reply but should itself pass the complaint on to the correct agency. Finally, when a citizen formulates his complaint in an unclear manner, because, after all, not all citizens are lawyers, a greater effort should be made to ensure that whoever receives the complaint gives the complainant the benefit of the doubt and does not automatically consider the complaint inadmissible. I think we have taken huge steps forward and once again I would like to congratulate the Ombudsman, but we still have a lot more to do. Thank you very much.
(PL) I would like to express my satisfaction that the European Ombudsman fulfils his functions in a balanced and dynamic manner, both in the consideration of complaints, which numbered 3830 in 2006, and in running and completing investigations. Also encouraging are the good relations between the Ombudsman and EU bodies and institutions, as well as the encouragement given to citizens to exercise their rights. As we are debating this report, I would like to emphasise how important it is to make sure that there are the necessary budget and staffing resources to ensure that citizens receive rapid and objective responses to their questions, complaints and petitions. It is obvious that all institutions should work in a constructive manner with the Ombudsman at every stage of the procedure, and the Ombudsman should present Parliament with suggestions that, in his view, would help to improve procedures and make this cooperation even more effective.
In congratulating Professor Diamandouros on his achievements as Ombudsman, I would at the same time like to encourage him to continue his efforts and to promote his activities even more, so that, in the eyes of European citizens, he becomes a guarantor of good administration in EU institutions.
(RO) Ten years after the institution of the European Ombudsman was established, I am pleased to find the evolution of its role and activities in the process of protecting the European citizen.
The 2006 activity report proves to us that, nowadays, European citizens benefit from a true competent court where they can defend themselves against any institution and, in fact, prevent and signal their defective operation. In other words, we speak today about a true instrument of democratic control, performed in an autonomous and transparent manner, which can only be beneficial to the European Union. Moreover, I am grateful to the European Parliament's Rapporteur for pointing out the aspects to be improved in the Ombudsman's current activity as well. First of all, I regret the fact that there are still many complaints from citizens who have not obtained the information requested in their own language. This proves to us that, in Europe, we still have problems in ensuring full linguistic rights and equality among citizens. We are on the brink of the year 2008, declared the year of intercultural dialogue, and are forced to immediately correct these deficiencies, which are contrary to the European Union's fundamental values.
In my turn, I welcome the European Ombudsman's communication strategy and I emphasize the need to consolidate it. The current statistics regarding the complaints that continue to exceed the Ombudsman's competence are a sad finding of the unsatisfactory information level of the citizens, as well as of their understanding and knowledge of the Ombudsman's and other institutions' scope of competence.
(PL) Madam President, Mr Ombudsman, first of all I would like to congratulate the Professor on his excellent achievements and his work for democracy and the observance of citizens' rights in the European Union.
The European Ombudsman is one of the principal bodies in the democratic life of the European Union. He should guard the democratic equality of all European citizens and act as a mediator between citizens and the Community's organs of public administration, which, for various reasons, do not comply with the standards that have been set. It is encouraging to see the information presented in the report on the Ombudsman's activities in 2006, showing his dynamic involvement in the public life of the Community and his active cooperation with both EU citizens and the administrative bodies of the European Union.
To improve the effectiveness of the Ombudsman's activities it would be worth considering the possibility of preparing lists of best administrative practice, with exemplary or exceptional cases in which the Ombudsman was involved in any given year, as well as a list of the cases where the actions of institutions were less appropriate. In addition, in order to ensure that the Ombudsman is fully and decisively involved, support should be given to the idea that the Ombudsman should also carry out investigations in the so-called third pillar, that is, Police and Judicial Cooperation in Criminal Matters, which would also extend to the activities of Europol.
Ombudsman. - Madam President, first of all I wish to thank Ms Sbarbati, the rapporteur for my Annual Report for 2006 at this year's plenary. I also wish to thank the very large number of Members who, in fact, took the time to comment on my report. I am deeply grateful for the interest that this expresses and the guidance that it contains.
With respect to Ms Sbarbati, let me just say that I of course worked very closely and intend to continue to work very closely with the Petitions Committee, with which I have excellent relations. The Petitions Committee and the Ombudsman will continue to be the major instrument through which this august body will also be able to deal with citizens' approaches to the European institutions. I take note of your remarks. I can tell you that I have already launched an own-initiative inquiry concerning EPSO, as you know, but I want to announce it to this body. I also have taken a strong interest and continue to monitor very carefully developments in the European schools.
I wish to thank Ms Wallström for her remarks. I note that she has recorded the increase in the number of cases where the Commission apologises for instances in which its services have not abided by best practice. I am very grateful to her for acknowledging that. I will be meeting with Ms Wallström in the near future, and I will also be meeting with the Directors-General of the Commission and the coordinators of all the services dealing with the Ombudsman, precisely in order to be able to bring about better coordination and better results. This is an indication of how closely I am working with the Commission, and I hope to be able to elicit better results to report to you next year, and of course to report to citizens. That includes the infringement, and I will be dealing with that as well.
On a more general point, let me just say that I am very grateful to you for your general support on broad issues like the culture of service, which is very central to my concerns; for your references to the need for more resources for the Ombudsman; for your support on the issue of the Charter of Fundamental Rights and of the Statute; and for your call for greater accountability, which for me of course is extraordinarily important. I can also let you know that I have launched, as of this year, a concerted effort to reach out to business associations as opposed to individuals, with an eye to better informing them of their rights as well.
Because of the pressure of time, allow me not to switch languages, but first of all to say to Ms McGuinness and also to Ms Panayotopoulos-Cassiotou, that I manage to help 70% of the 70% that are outside my mandate. Therefore, my work involves not only the percentage that is within my mandate, but on top of that there is a great deal of effort being expended by my staff to be able to help every single citizen who comes to us whose concern is outside the mandate, by referring to the appropriate institution, be it at European or national level. Therefore, this covers 3 830 cases, not 885.
Allow me now to switch languages.
Ombudsman. (EL) Mrs Panayiotopoulos, I want to assure you that the European Ombudsman is fully aware of his obligation to work within the legal limits. He will, of course, always work according to the basic principle of accountability to Parliament and to you, and at all times he will be acutely aware of his responsibility.
Lastly, I am doing all I can to promote the creation of a national ombudsman in Italy. I have been there four or five times and I will continue to do so, hoping that we will be able to welcome an Italian national ombudsman into our midst in the near future.
Vice-President of the Commission. - Madam President, I would like to respond to two direct questions.
The first concerns the reform of the Statute of the Ombudsman. I can tell you that, very early on, the Ombudsman kept us informed about the work on the new Statute, and we have been in constant touch about this. Of course, there are some things we could easily approve, but others are more complicated. The Commission will formally give its opinion only after Parliament makes its proposals. We have also met with Ms Jäätteenmäki, and we are looking forward to her report with interest.
The other direct question was from Ms McGuinness about the carrot-and-stick approach and whether we applied it. No, not enough, I would say - or not yet. But what we have been doing over the last period of time is to create more of a visibility of these issues and also create an ownership within the Commission for every directorate-general and through all the hierarchical levels in the Commission. I think that creating that sense of responsibility and visibility will help us to encourage and also sometimes to make it known when we are not pleased with how individual officials are dealing with cases. I think it is rather rarely the case of an individual official making a mistake; it is more about the culture. This is what we have in the walls, and this is what we have to change now. I think the reforms we have taken will move us in the right direction.
Let me just finally mention one thing that I hope will be welcomed by the Commission as well as the European Parliament: we are working with citizens' summaries on our proposals. Again, to come closer to citizens, we also have to express ourselves not in EU jargon but in plain language, and I hope this will help.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 142)
in writing. - (FR) Mrs Sbarbati's report on the European Ombudsman's activities is evidence of her regard for this institution, which was set up under the Maastricht Treaty in 1992 to defend European citizens in the event of maladministration by Community institutions. The report rightly emphasises certain priorities for the Ombudsman in the future: the importance of cooperating with ombudsmen in the Member States, for example, and the proposal for better internal supervision of how EU bodies are managed.
It also raises two questions, however, which we omit from the European debate at our peril. On the one hand, the Ombudsman's activities must entail a review of the institution's profile and accessibility throughout Europe. There is, in fact, a downward trend in the number of cases referred to the Ombudsman (3 830 in 2006, a decrease of 2% from 2005), and complaints tend to come from Member States that already have a culture of encouraging people to raise issues with the relevant national institutions.
On the other hand, the report considers the question of extending the Ombudsman's powers (with regard to accessing documents and the unconditional hearing of witnesses). No amendment to the Statute of the Ombudsman must be allowed to obscure the major role played by Parliament's Committee on Petitions, which draws its legitimacy directly from the ballot box.
(The sitting was suspended at 11.20 and resumed at 11.30)